Citation Nr: 0719577	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-11 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel





INTRODUCTION

The veteran had active service from May 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision in which 
the RO recharacterized the veteran's service-connected 
anxiety disorder as PTSD, and increased the rating from 30 
percent to 50 percent, effective February 22, 2002 (the date 
of the claim for increase).  The veteran filed a notice of 
disagreement (NOD) in January 2003, the RO issued a statement 
of the case (SOC) in February 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2004.

In January 2007, the Board denied the claim.  In February 
2007, counsel for the veteran and the VA Secretary filed a 
Joint Motion with the Court to vacate and remand the January 
2007 Board decision.  By Order dated later in February 2007, 
the Court granted the Joint Motion, vacating the January 2007 
Board decision and remanding this matter to the Board for 
further proceedings consistent with the Joint Motion.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's psychiatric symptoms include halting and 
emotional speech with no impairment of communication, panic 
attacks more than once per week but not near-continuous, and 
depression affecting his ability to function effectively, but 
no obsessed rituals, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  

3.  The veteran's psychiatric symptoms are indicative of no 
more than occupational and social impairment with reduced 
reliability and flexibility, and his PTSD is not shown to be 
so exceptional or unusual that the schedular criteria are 
inadequate to rate the disability.

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a January 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  After issuance of the January 
2003 letter, and opportunity for the veteran to respond, the 
February 2004 SOC reflects readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of this notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC, is sufficient to cure a timing 
defect).

While the veteran has not explicitly been advised how to 
establish entitlement to an increased rating, the claims file 
reflects that the veteran and his representative (and later 
his attorney) understood that they had to show that his PTSD 
has worsened in order to establish entitlement to a higher 
rating.  For example, in his NOD and substantive appeal, the 
veteran (through his representative) requested an increased 
rating based on the applicable criteria, including citation 
to governing regulations, such as 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Given these facts, the Board finds 
that the veteran has, effectively, been put on notice as to 
how to establish entitlement to a higher rating for his PTSD; 
hence, the RO's omission in this regard is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  

The Board also points out that the RO provided information 
pertaining to assignment of disability ratings, to include 
the rating criteria for all ratings for PTSD, in the February 
2004 SOC, which is sufficient under Dingess/Hartman.  
Although the RO has not provided to the veteran information 
regarding the assignment of effective dates, again, on these 
facts, such omission is harmless.  Id. As the claim for an 
increased rating is being denied, no effective date is being, 
or is to be, assigned; thus, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, as well as the report of a May 2002 
VA psychiatric examination and VA outpatient treatment 
(VAOPT) records.  On April 2007, the veteran indicated that 
he did not have anything else to submit.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II. Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. Part 4 (2006). Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (West 
2002 & Supp. 2006); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's PTSD is rated as 50 percent disabling under 
Diagnostic Code 9411.  However, a General Rating formula for 
evaluating psychiatric impairment other than eating disorders 
contains the actual rating criteria for evaluating the 
veteran's disability.  See 38 C.F.R. § 4.130 (2006).

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

At the outset, the Board notes that, in the Joint Motion, the 
parties specified that the Board's analysis should not 
attribute the veteran's psychiatric symptoms to factors other 
than his service-connected PTSD because there is insufficient 
medical evidence warranting a distinction between symptoms 
caused by PTSD and those caused by nonservice-connected 
psychiatric disabilities.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (emphasizing that if it is not medically 
possible to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the veteran's service-connected condition, pursuant to 
38 U.S.C.A. § 3.102).  Therefore, the Board will consider and 
discuss all of the veteran's psychiatric symptomatology in 
determining the appropriate rating for his PTSD.

Considering the medical evidence in light of the above, the 
Board finds that the veteran's psychiatric symptoms have been 
consistent with the criteria for no more than the currently 
assigned 50 percent rating.

The VAOPT records and the March 2002 VA examination report 
reflect that the veteran's symptomatology has included at 
least some of the symptoms included among the criteria for 
the 50 percent rating but few, if any, of those included 
among the criteria for the 70 percent rating.

The physician who prepared the May 2002 VA examination report 
described the veteran's mental status evaluation as within 
normal limits.  The examiner characterized the rate and flow 
of the veteran's speech as halting and emotional, but noted 
that there was no impairment of communication.  The veteran's 
symptomatology in this respect was therefore more similar to 
the circumstantial, circumlocutory, or stereotyped speech in 
the criteria for the 50 percent rating than to the speech 
intermittently illogical, obscure, or irrelevant in the 
criteria for the 70 percent rating.  In addition, the May 
2002 VA examiner described the veteran as having panic 
attacks three to four times per week, symptomatology 
consistent with the panic attacks more than once per week 
required for the 50 percent rating but not near-continuous 
panic affecting the ability to function independently, 
appropriately and effectively, as is required for the 70 
percent rating.

Moreover, the May 2002 VA examiner's findings reflect that 
there was no impairment of thought process and the veteran 
was oriented to person, place, and time, so the veteran did 
not even have the difficulty in understanding complex 
commands, impaired judgment, or impaired abstract thinking in 
the 50 percent criteria.  The examiner also noted that the 
veteran did not have suicidal or homicidal thoughts, 
delusions, or hallucinations, and was able to maintain 
minimal personal hygiene.  The Board notes that the May 2002 
VA examiner indicated that the veteran was depressed much of 
the time, isolated himself, and stayed at home; he was still 
doing seasonal work as a landscaper but had not worked in the 
past six months.  Thus, it could be said that he had near-
continuous depression affecting the ability to function 
effectively, one of the symptoms required for the 70 percent 
rating.  However, the fact that the veteran indicated he was 
still working, albeit sporadically, reflects a difficulty in 
maintaining effective work relationships, not an inability to 
do so.

Thus, symptomatology described in the May 2002 VA examination 
report is indicative of the level of occupational and social 
impairment contemplated by no more than the current 50 
percent rating.  

The VAOPT notes similarly reflect that the veteran's 
symptomatology was more consistent with the criteria for the 
50 percent rating than for the 70 percent rating.  For 
example, a November 2001 VAOPT note reflects that the veteran 
was neatly dressed, responsive, and cooperative, oriented 3 
times, with an anxious mood, laughed at odd times, performed 
poorly on concentration exercises, had good fund of 
information and abstraction abilities, had 3/3 immediate 
recall and 2/3 delayed recall, recent panic attacks, and 
decrease in sleep and energy.  A December 2001 VAOPT note 
reflects that the veteran was engaging and friendly with full 
affect, indicated that he had been doing well until 9/11, but 
since then had nightmares, was distressed, avoidance, 
numbing, isolated, hypervigilant, irritable, depressed, and 
getting 2-5 hours of sleep, but after starting medication 
slept through the night with almost no nightmares, but was 
still anxious with no mania or psychosis, and "some panic."

In addition, a May 2002 VA PTSD assessment report reflects 
that the veteran was alert, oriented to person, place, and 
time, pleasant, cooperative, and well-groomed, speech and 
affect were normal, the veteran laughed at unusual times, 
thought processes were intact.  The veteran indicated that he 
had passive suicidal ideation and might consider suicide if 
he did not have grandchildren.  The report summary reflected 
symptoms of PTSD, anxiety, depression, social withdrawal, and 
occupational difficulties resulting in substantial subjective 
distress.  However, it was specifically noted that there was 
no suicidal ideation in VAOPT notes of January 2003, March 
2003, April 2003, July 2003, and August 2003.

Thus, the VAOPT notes overwhelmingly reflect a lack of 
suicidal ideation, with minor exceptions, as well as a lack 
of obsessed rituals, intermittently illogical, obscure, or 
irrelevant speech, near continuous panic or depression, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene, which are among the 
criteria for the 70 percent rating.  Rather, the VAOPT notes 
reflect only f the symptoms included among the criteria for 
the 50 percent ratings, such as "some" panic attacks and 
disturbances of mood and motivation.

The Board also notes that the veteran's psychiatric symptoms 
other than those listed in the general rating formula, such 
as laughing at inappropriate times, are not shown to be so 
severe as to warrant a higher rating.  See Joint Motion, at 2 
(citing Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) 
(Board must consider "all symptoms of a claimant's condition 
that affect the level of occupational and social 
impairment"). 

The Board also points out that none of the GAF scores 
assigned on VA examination or in the VAOPT notes provides a 
basis for assignment of a higher rating in this case.  In the 
Joint Motion, the parties requested that the Board provide 
adequate reasons and bases for its discussion of the assigned 
GAF scores.   

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned). See 38 C.F.R. § 
4.126(a).

In this case, the March 2002 VA examiner assigned a GAF score 
of 50.  The following GAF scores are reflected in the VAOPT 
notes: November 2001 - 60; December 2001 - 55; March 2002 - 
55; May 2002 - 35; October 2002 - 65; November 2002 - 60; 
December 2002 - 55; January 16, 2003 - 48; January 30, 2003 - 
58; February 2003 - 55; March 2003 - 55; July 2003 - 55;  and 
August 2003 - 55.

According to DSM-IV, GAF scores between 31 and 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., a 
depressed man avoids friends, neglects family, and is unable 
to work).  GAF scores between 41 and 50 indicate serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  A GAF score between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores between 61 and 70 are indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.

The Board notes that vast majority of scores assigned are in 
the 50s and 60s, and that these suggest similar, or even 
less, impairment than that contemplated by the current 50 
percent rating; hence, those scores are more or less 
consistent with the assigned rating.  While the score of 35, 
as well as the scores of 48 and 50 may suggest a level of 
impairment greater than that contemplated by the 50 percent 
rating assigned in this case, the veteran has not, for the 
most part, manifested the symptoms indicative of this level 
of impairment.  There has been little evidence of suicidal 
ideation, and no evidence of severe obsessional rituals or 
frequent shoplifting; further, although he has had some 
employment difficulties, he has not had an inability to keep 
a job.  Further, as indicated above, the vast majority of the 
scores have reflected a level of impairment fairly consistent 
with the assigned rating.  Thus, when considered in light of 
the actual symptoms demonstrated, the lower scores noted 
above tend to represent, at most, only very temporary 
exacerbations of psychiatric symptomatology in an otherwise 
fairly consistent disability picture.  

Thus, the Board finds that the record supports no more than 
the assigned 50 percent rating.  As the criteria for the next 
higher, 70 percent rating are not met, it follows that the 
criteria for the maximum 100 percent rating likewise are not 
met.  
The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
PTSD reflects so exceptional or unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis, pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) (2006) (as cited in the February 2004 
SOC).  There is no evidence of marked interference with 
employment (i.e., beyond that contemplated in I n While the 
veteran's psychiatric symptoms have impacted his employment, 
the assignment of the 50 percent rating for PTSD, in and of 
itself, is indicative of considerable interference with 
employment; more than that simply is not shown.  There also 
is no medical indication that veteran's PTSD warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board concludes that the 
claim for a rating in excess of 50 percent for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


